DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 May 2019 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each device" in line 4.  There is insufficient antecedent basis for this limitation in the claim. If there are multiple devices in the claimed invention, they should be specifically claimed. It is unclear what devices this “each device” is referring to. This issue is repeated in claims 13 and 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 11-14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulati et al., USPN 2017/0048070.
With regard to claims 13 and 14, Gulati discloses a control method for an information processing apparatus having a main body connected to a device (0053, 0071), a controlling unit that can control the device from the main body (114 Fig. 1, 0057), and a storing unit that stores software for each device for controlling the device (0028, 0029, 0068, 0153), the control method including verifying the software (0125, 0154), and in a case where the software is determined to be abnormal in the verification (0154), - 20 -10193329US01 causing the information processing apparatus to operate in a state that a use of the device corresponding to the software is restricted (0137).
With regard to claim 1, Gulati discloses the method of claim 13, as outlined above, and further discloses the verification detects software alteration (0154).
With regard to claim 2, Gulati discloses the method of claim 13, as outlined above, and further discloses that if the software is found to be abnormal, preventing it from operating (0137).

With regard to claim 11, Gulati discloses the method of claim 13, as outlined above, and further discloses the verification is in response to a detected connection (0053).
With regard to claim 12, Gulati discloses the method of claim 13, as outlined above, and further discloses the apparatus can form images (0027).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Gulati in view of Huang et al., USPN 2013/0339713.
With regard to claims 3 and 9, Gulati discloses the apparatus of claim 1, as outlined above, and further discloses that if the software is found to be abnormal, 
With regard to claims 5 and 6, Gulati in view of Huang discloses the apparatus of claim 3, as outlined above. Gulati discloses that the disabling (0137) and limited functionality (0029) are in response to a failure to verify the software (birth certificate, 0137) injected into a corresponding device (0029). Huang discloses that the verification of software (firmware, 0002) is performed on the controlling device (Fig. 1). It would have been obvious for one of ordinary skill in the art, prior to the instant priority date, to implement any combination of the controlling device verification of Huang with the corresponding device verification of Gulati, for the motivation of improving protection against any unauthorized device, a stated motivation of Gulati (0137) and Huang (0019).
With regard to claims 7 and 8, Gulati in view of Huang discloses the apparatus of claim 3, as outlined above, but does neither discloses the software corresponds to a device being in a power saving state. Gulati does disclose disabling the device functionality (0137) that the device could be on the control computer (memory chips for example, 0028), and that it’s advantageous to save power (0115). The examiner takes 
With regard to claim 10, Gulati in view of Huang discloses the apparatus of claim 3, as outlined above, and Gulati further discloses the device can be attached by USB standards (0066). The motivation to combine is the same as outlined above with regard to claim 9.
Conclusion
Berlin (USPN 2014/0237226) is supplied because Berlin discloses a control method for an information processing apparatus having a main body connected to a device (0023, 0016, Fig. 1B), a controlling unit that can control the device from the main body (0018, 0011), and a storing unit that stores software for each device for controlling the device (0016), the control method including verifying the software (0012, 0046), and in a case where the software is determined to be abnormal in the verification (0020).- 20 -10193329US01 Berlin does not specifically disclose causing the information processing apparatus to operate in a state that a use of the device corresponding to the software is restricted. Berlin uses a backup firmware to run the device in a backup state (0014, 0029).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434